Citation Nr: 0818084	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation from 10 to 20 percent for Reiter's syndrome, 
effective November 24, 2000.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

In October 2007, the Board remanded the case for further 
development.  

In May 2008, the Board received additional evidence along 
with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The veteran's service-connected Reiter's syndrome 
disability is manifested by mild symptoms.  There is no 
evidence of symptom combinations productive of definite 
impairment of health, or totally incapacitating episodes.  

2.  The competent medical evidence demonstrates that the 
veteran's knee pain is more than likely due to non service-
connected moderate bilateral degenerative changes of the 
knees, and less likely due to service-connected Reiter's 
syndrome.  

3.  The competent medical evidence demonstrates that the 
veteran's back pain is more than likely due to non service-
connected degenerative changes with osteophytes, and disc 
space narrowing of the lumbosacral spine, and less likely due 
to service-connected Reiter's syndrome.  

4.  The competent medical evidence shows no current 
visual/eye manifestations of service-connected Reiter's 
syndrome; the left ankle is minimally symptomatic, and there 
is no evidence of foot pathology related to Reiter's 
syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
Reiter's syndrome are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.14, 
4.71, Diagnostic Code 5002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the RO initially provided the veteran with VCAA 
notice in an April 2001 letter, prior to the initial AOJ 
decision in this matter.  Subsequent VCAA notice was issued 
to the veteran in June 2003, January 2005, and October 2007.  
Collectively, these letters informed the veteran of what 
evidence was required to substantiate his increased rating 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was essentially asked to 
relevant evidence in his possession to the AOJ.  In the 
October 2007 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although complete VCAA notice was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  After the October 2007 VCAA 
letter was issued, the AOJ provided the veteran with a VA 
examination and readjudicated the case by way of a February 
2008 supplemental statement of the case.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder also contains the 
veteran's service medical records, internet article, hearing 
transcript, and medical evidence from the VA Medical Centers 
in West Palm Beach.  Furthermore, the veteran was given the 
opportunity to provide testimony at a personal hearing in 
August 2007, and he was afforded VA medical examinations in 
conjunction with his claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice cited above, as well as in a May 2004 
decision review officer statement of the case.
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is seeking an increased evaluation for his 
service-connected Reiter's syndrome.  A history of Reiter's 
syndrome was noted on the veteran's entrance examination 
report.  Service medical records also show a diagnosis of 
Reiter's syndrome affecting multiple joints.  Shortly after 
discharge from service, in November 1976, the RO granted 
service connection for Reiter's syndrome, and assigned a 20 
percent evaluation for mildly active process affecting 
multiple joints.  In a December 1981 rating decision, the RO 
decreased the evaluation for Reiter's syndrome to a 
noncompensable evaluation based on no evidence of an active 
inflammatory process.  Subsequently, in a March 1999 rating 
decision, the RO increased the evaluation for Reiter's 
syndrome to 10 percent based on evidence of bilateral knee 
manifestations.  Then, as noted, the rating decision on 
appeal, the February 2002 rating decision, increased the 
evaluation to 20 percent, effective  November 24, 2000.  

The RO assigned the current 20 percent evaluation for 
service-connected Reiter's syndrome, pursuant to Diagnostic 
Code 7599-5002.  Under Diagnostic Code 5002, which rates 
pertinent disability by analogy to rheumatoid arthritis, as 
an active process, with constitutional manifestations 
associated with active joint involvement, and totally 
incapacitating, a 100 percent evaluation is warranted.  If 
the manifestations are less than the criteria for a 100 
percent evaluation, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, a 60 percent 
evaluation is warranted.  If there are symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year, a 40 percent 
evaluation is warranted.  If there are one or two 
exacerbations a year in a well-established diagnosis, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Alternatively, the veteran's service-connected Reiter's 
syndrome may be rated on the basis of chronic residuals, such 
as limitation of motion.  For residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note:  The ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Assign the higher 
evaluation.

The Board initially notes that the veteran does not have 
constitutional symptoms associated with active joint 
involvement and incapacitating episodes, so as to warrant 
evaluating the disability as an active, single process.  
Thus, the evaluation of the veteran's Reiter's syndrome will 
be based on any chronic residuals.  

The veteran reports that his Reiter's Syndrome affects his 
spine, knees, eyes/vision, and feet.  His increased rating 
claim was received at the RO in January 2001.  Evidence 
relevant to the severity of the veteran's service-connected 
Reiter's syndrome includes a January 2001 VA examination 
report.  According to such report, the veteran stated that he 
had knee problems which he associated with his Reiter's 
syndrome.  On examination, flexion was to 135 degrees on the 
right knee, and to 140 on the left.  Extension was to 180 
degrees on the right knee, and to 185 degrees on the left.  
There was tenderness of the right knee to terminal flexion 
and extension.  The right knee was swollen.  There was an 
increase in temperature to palpation of the knees, right 
greater than the left.  There was no evidence of crepitus of 
the knees.  There was medial instability of the right knee, 
and none on the left knee.  

The January 2001 VA examiner noted that Reiter's syndrome is 
a triad of arthritis, urethritis, and conjunctivitis mostly 
affecting the young with a peak onset during the third decade 
of life.  The examiner further stated that, like ankylosing 
spondylitis, however, it has been reported in children and 
the elderly.  The examiner noted that men are more commonly 
affected by Reiter's syndrome than women.  The examiner 
stated that it is more likely than not that the veteran is 
diagnosed with Reiter's syndrome.  The examiner further noted 
that the prognosis and course of Reiter's syndrome are varied 
and unpredictable, and indicated that the majority of 
patients demonstrate an initial episode usually lasting 2-3 
months, but it may last up to one year.  It was also noted 
that recurrent attacks and prolonged disease-free intervals 
are common.  

In March 2003, the veteran underwent a VA orthopedic consult 
on account of recurrent right knee pain.  Arthroscopy of the 
knee was recommended to address the meniscal pathology.

According to an April 2003 progress note, a MRI showed a 
meniscus tear in the right knee with medial compartment 
degenerative joint disease.

X-rays of the knees taken in September 2003 show evidence of 
moderate bilateral degenerative changes, bilaterally.

In November 2004, the veteran presented to a VA examination 
of the joints.  He reported back and knee problems.  He also 
reported daily pruritis of the eyes, but denied a history of 
conjunctivitis, redness, or difficulty with vision.   He 
denied any constitutional symptoms such as fever, chills, 
fatigue, or weight loss.  On examination, right knee flexion 
was to 110 degrees, and left knee flexion was to 140 degrees.  
The veteran was able to fully extend both knees.  No 
instability was seen.  There was crepitus bilaterally; a 
positive McMurray's test on the right knee, and negative 
anterior and posterior drawer.  There was fatigability on 
multiple attempts at flexion of the right knee with pain.  
Repetitive movement of the left knee was accomplished with 
mild pain.  Shoulders had full range of motion.  The veteran 
had normal range of back motion without pain.  Diagnosis was 
Reiter's syndrome.  X-rays of the knees taken in November 
2004 show evidence of mild osteoarthritis.  X-rays of the 
lumbar spine were negative, although there was a transitional 
S1 vertebral body and possible partial articulation of the 
lateral processes with the sacrum.

X-rays of the lumbar spine taken in July 2006 show evidence 
of mild degenerative changes, and disc space narrowing at the 
lumbosacral level.

In November 2007, the veteran presented for a VA examination 
of the joints.  He complained of right knee problems becoming 
progressively worse.  There was evidence of bilateral knee 
effusion, heat, tenderness, pain at rest, and guarding of 
movement.  Flexion of the left knee was to 115 degrees, and 
to 105 on the right knee.  Diagnosis was residuals of 
bilateral knee degenerative joint disease.  

In December 2007, the veteran presented for a VA general 
medical examination.  The veteran reported that his symptoms 
of Reiter's syndrome are much less symptomatic because he 
sleeps well at night, but expects to become symptomatic in 
the afternoons and evenings.  He reported slight stiffness in 
his left ankle, but no pain.  He also reported low back pain.  
It was noted that the veteran's weight had not changed since 
his last examination.

On eye examination in December 2007, the veteran's corrected 
visual acuity was 20/20 with reading glasses.  Reaction of 
the pupils to light and accommodations was normal, as was his 
gross visual field assessment.  There was no evidence of an 
abnormality of the fundus, lids, eyebrows, and conjunctivae.

Flexion of the lumbar spine was to 90 degrees with pain, and 
extension was to 15 degrees with pain.  There was no 
additional limitation of motion with repetitive motion.  X-
rays of the lumbosacral spine show taken in conjunction with 
the December 2007 examination show evidence of minimal 
degenerative changes, as well as disc space narrowing at the 
lumbosacral level.

On December 2007 examination of the feet, there was evidence 
of flat feet, but no abnormalities were noted.  There was no 
evidence of foot pain at rest.  

X-rays the knees taken in conjunction with the December 2007 
examination show evidence of moderate, bilateral degenerative 
changes with narrowed medial joint spaces, more pronounced on 
the right.  Diagnosis was residuals of bilateral knee, 
degenerative joint disease.  The December 2007 VA examiner 
essentially concluded that the veteran's knee pain (right 
greater than the left) is more than likely due to his non 
service-connected degenerative changes of the knees, and less 
likely due to service-connected Reiter's syndrome.  
Similarly, the examiner concluded that the veteran's back 
pain is more than likely due to non service-connected 
degenerative changes of lumbosacral spine, and less likely 
due to service-connected Reiter's syndrome.  

The recently submitted VA medical records dated in April 2008 
show complaints of back and shoulder pain.  The veteran 
reported that he has Reiter's syndrome.  Impression was back 
pain, secondary to degenerative joint disease, chronic knee 
pain, and heel pain.  

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for service-connected Reiter's 
syndrome.  In this regard, the medical evidence of record 
shows that the veteran's Reiter's syndrome is currently 
manifested by no more than mild symptoms, as noted by the 
December 2007 VA examiner.  There is no evidence of symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, thus a higher evaluation of 40 percent is not warranted 
under Diagnostic Code 5002.

As noted, the veteran's Reiter's syndrome may also be 
evaluated based on its chronic residuals.  The veteran 
essentially complains of back, knee, visual, and foot 
problems associated with his Reiter's syndrome.   

Given the December 2007 VA findings demonstrating that the 
veteran's knee and back complaints are not likely related to 
his Reiter's syndrome, the Board will not consider the 
veteran's knee and back complaints when evaluating his 
Reiter's Syndrome.  See 38 C.F.R. § 4.14 (2007) (the use of 
manifestations not resulting from service-connected 
disability is to be avoided).

With regard to the veteran's visual/eye complaints, the Board 
notes that on December 2007 VA examination, his visual acuity 
shown was 20/20 with reading glasses.  Reaction of the pupils 
to light and accommodations was normal, as was his gross 
visual field assessment.  There was no evidence of an 
abnormality of the fundus, lids, eyebrows, and conjunctivae.  
Significantly, the December 2007 VA examiner noted that the 
veteran has only a mild error of refraction for near vision, 
and specifically stated that the veteran has no current 
visual manifestations of Reiter's Syndrome.  As the record 
contains no evidence of current visual manifestations of 
Reiter's syndrome, a higher evaluation is not warranted on 
that basis.

On December 2007 VA examination, the veteran complained of 
slight stiffness in the left ankle, but no pain.  The VA 
examiner indicated that the veteran has a minimally 
symptomatic ankle, and there are no reported flare-ups of 
ankle symptoms.  As there is no current foot pathology 
related to Reiter's syndrome, a higher evaluation is not 
warranted on that basis.  

There is evidence of osteoarthritis of the shoulder.  
However, the medical evidence does not associate such 
disability with Reiter's syndrome, and on the most recent VA 
examination in December 2007, no shoulder complaints were 
noted. 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 482.

In sum, the medical evidence shows that the veteran's 
service-connected Reiter's syndrome is manifested by only 
mild symptoms.  The medical evidence shows that the veteran's 
back and knee complaints are not related to his Reiter's 
syndrome, and there are no current eye or foot manifestations 
of Reiter's syndrome.  The veteran has not exhibited definite 
impairment of health.  While he has testified to 
incapacitating episodes occurring 4 or more times a year, it 
is clear from the context of the testimony that the 
exacerbations are of orthopedic conditions which competent 
authority has attributed to nonservice-connected disability.  
As such, the veteran is not entitled to an evaluation in 
excess of 20 percent.   

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The Court has held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected Reiter's syndrome.  On his substantive 
appeal, the veteran reported flare ups of leg symptoms which 
cause him to stay off of his feet for 2 to 5 days.  He states 
that these symptoms are severe and affect his employment as a 
real estate agent.  As noted, the medical evidence of record 
reflects that the veteran's knee and back symptoms are not a 
part of his Reiter's syndrome, and he has no foot pathology 
related to Reiter's syndrome.  In any event, the Board finds 
that the veteran's Reiter's syndrome has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review.   The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of his Reiter's 
syndrome.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER

An evaluation in excess of 20 percent for Reiter's syndrome 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


